Appellant has filed a motion for rehearing in this case, and then an amended motion, a brief and argument on the motion, and a supplemental argument, in which a number of the questions involved are ably presented, yet in some parts of the argument expressions are used that are not in accord with their high standing as lawyers, such as intimations that the court may not read the argument, and they take one expression, "The question presented by the record is, was appellant one of the participants in the crime," and while in their original brief and in the briefs and arguments filed on this motion their main insistence is that the evidence is not of that satisfactory character which would authorize the incarceration of appellant in the penitentiary for the span of his natural life, yet they take this expression and say though he was a guilty participant, yet there are other questions such as whether error was committed in receiving or excluding evidence; whether or not the court correctly instructed the jury, etc. That this is true is shown in the original opinion, for after discussing whether or not the testimony would authorize and sustain the conviction — a finding that appellant was one of the participants — we then take up and discuss each of the bills wherein it was claimed that the court erred in admitting or excluding testimony, the complaints as to the charge, etc. We always regret to see such exhibitions of temper, and strained technical criticisms of an opinion, for while it is apparent that counsel for appellant thoroughly believe in the innocence of their client, and that errors were committed in the trial, yet this court is not a partisan of the State nor the defendant, and tries to view these matters from the standpoint of what is right and just, and administer the law whether it results in an affirmance or reversal. But it is sometimes insisted that we too often *Page 151 
hold that while some slight error has crept into the record against the voluminous one, and we have read and reread it, so as to arrive at the case, and these technical matters are never held against the State. Counsel in their zeal forget that we never have an opportunity to so hold. The State has no right of appeal, and no matter how erroneous a ruling of the trial court may be against the State in regard to admitting or rejecting testimony, the State can not bring those questions to us for review. On appeal all we pass on is, was there error committed against the defendant on the trial of the case, and if so was it of that nature to harmfully affect him? If the State could bring its side of the question up for review also, doubtless there would be as many holdings that some slight error was committed as against the prosecution, but that it was harmless error. As hereinbefore stated, counsel in their zeal forget that only a defendant can appeal, and this court can and only does pass on whether or not there has been error committed against him — has he or not had a fair and impartial trial. We have been led to make these suggestions or remarks by the ill-timed expressions contained in the arguments on file, and we are satisfied that counsel, when they coolly reflect on the matter themselves, will admit that the use of the remarks and expressions were wholly unwarranted and out of place.
Counsel complain very bitterly that we did not pass on every question raised in the voluminous record, containing more than four hundred pages of typewritten matter, besides the lengthy brief and arguments on file, and seem to think we did not consider them, for if we had, such matters would present reversible error. One we did not pass on was the question of request for a new trial on account of newly discovered evidence. This had so often been decided adversely to appellant's contention we did not deem it necessary, or think he seriously relied on it. However, we will state this was the fifth trial of appellant, and yet after his conviction he filed a motion setting up newly discovered evidence, that of Geo. T. Garvin and Ed Carlton, who say they would swear to facts tending to support appellant's plea of alibi. Mr. Garvin says he did not tell McCue nor his family, nor his attorney about the facts he would testify to, but that he "had, however, many times mentioned the fact to persons in Dallas with whom he was talking." So it can be readily seen as to this witness, during the five years this case was pending, the slightest diligence would have discovered this testimony, for he says he had many times mentioned the matter to persons with whom he was talking. Mr. Carlton says that at the time he would testify to seeing appellant, he spoke to appellant and appellant replied. So it is seen that appellant all the time was as well aware that he saw Carlton as Carlton was that he saw appellant. So under no rule of law would this testimony come within the rules of what is termed newly discovered testimony. Carrico v. State, 36 Tex.Crim. Rep.; Reagan v. State, 28 Texas Crim. App., 227; McVey v. State, 23 Texas Crim. App., 659; Robinson v. State, 15 Tex. 311; Brown v. State,16 Tex. 123, and almost an innumerable list of authorities cited under subdivisions 3 and 4 of sec. 1169, White's Ann. Proc. *Page 152 
Again it is shown that this is the fifth trial of the case, and several continuances had. Eight witnesses testified to an alibi for defendant on the trial, some of whom were related, but two of them were in no way related to him. The testimony of Messrs. Garvin and Carlton would be but cumulative of the testimony of these witnesses. Appellant cites us to the case of Thomas v. State, 101 S.W. Rep., 797, 51 Tex.Crim. Rep., wherein it was held: "In a prosecution for theft from the person, an application of the accused for a continuance, in order to obtain the testimony of an absent witness to the effect that accused was at another place at the time the crime was committed, should have been granted, where diligence to obtain the testimony was shown." In the opinion it is said this was the first application for acontinuance, and it has always been the rule of law in this State that doctrine of cumulative testimony does not apply to the first application for a continuance, and in addition to the authorities cited by appellant, hundreds of others could have been cited. The other cases cited by appellant on this question are: Pinckord v. State, 13 Texas Crim. App., 468; Baines v. State, 42 Tex. Crim. 510; Smythe v. State, 17 Texas Crim. App., 244, and in none of them was the court passing on a second or subsequent application, and in all of them diligence had been shown, and in none of them is the rule as stated by appellant sustained. In this case there is a total lack of diligence; as hereinbefore shown it was not the first application, but this application comes after the fifth trial of the case.
Now what is the rule of law in this State on the second or any application other than the first application? It is "that a new trial will not be granted in a criminal case for newly discovered testimony which is merely cumulative," and this is supported in all the following decisions: Shaw v. State, 27 Tex. 750; Kemp v. State, 38 Tex. 110; Henderson v. State, 1 Texas Crim. App., 432; Terry v. State, 3 Texas Crim. App., 236; Duval v. State, 8 Texas Crim. App., 370; Garner v. State, 34 Tex.Crim. Rep., 30 S.W. Rep., 782; Granger v. State, 31 S.W. Rep., 671; Washington v. State, 35 Tex.Crim. Rep., 32 S.W. Rep., 693; Porter v. State, 32 S.W. Rep., 695; Scruggs v. State,35 Tex. Crim. 622, 34 S.W. Rep., 951; Little v. State, 35 S.W. Rep., 659; Price v. State, 36 Tex.Crim. Rep., 37 S.W. Rep., 743; Turner v. State, 37 Tex.Crim. Rep., 36 S.W. Rep., 87, 40 S.W. Rep., 980; Simnacher v. State, 43 S.W. Rep., 512; Adler v. State, 50 S.W. Rep., 358; Gass v. State, 56 S.W. Rep., 73; John v. State, 58 S.W. Rep., 105; Thompson v. State,45 Tex. Crim. 244, 76 S.W. Rep., 561; Duncan v. State, 77 S.W. Rep., 13; Mathews v. State, 77 S.W. Rep., 218; Hanna v. State, 48 Tex.Crim. Rep., 87 S.W. Rep., 702; Taylor v. State, 87 S.W. Rep., 1039; Owens v. State, 89 S.W. Rep., 837; Goen v. State, 101 S.W. Rep., 232; Coffman v. State,51 Tex. Crim. 478, 103 S.W. Rep., 1128; Harrolson v. State,54 Tex. Crim. 452, 113 S.W. Rep., 544; Roberts v. State,57 Tex. Crim. 199, 122 S.W. Rep., 388; Reagan v. State,57 Tex. Crim. 642, 124 S.W. Rep., 685; Garza v. State,65 Tex. Crim. 476, 145 S.W. Rep., 590; Hogan v. State, 60 Texas Crim. Rep., *Page 153 
498, 147 S.W. Rep., 871. And this rule is the rule also in other States: Douglass v. State, 91 Ark. 492; High v. State,12 Ark. 146; People v. McDonell, 47 Cal. 134; Leggett v. People,26 Colo. 364; Long v. State, 42 Fla. 612; Watson v. State,118 Ga. 83; People v. Biles, 2 Idaho 114; People v. Hayer,249 Ill. 603; Ludwig v. State, 170 Ind. 648; State v. Blain,118 Iowa 466; State v. Nimerick, 74 Kan. 658; Lawson v. Com.,152 Ky. 113; State v. Turner, 122 La. 371; People v. Quinly,134 Mich. 625; State v. Sherber, 111 Minn. 138; Newcomb v. State,37 Miss. 383; State v. King, 194 Mo., 474; Hamblin v. State, 81 Neb., 148; Territory v. Yarberry, 2 New Mex., 391; Williams v. People, 145 Barb. (N.Y.), 201; State v. Lilliston, 141 N.C. 857; State v. Brandner, 21 N. Dak., 310; Loeffer v. State, 10 Ohio, 598; Harvey v. State, 11 Okla. 156; State v. Oregon, 39 Ore., 90; Com. v. Hine, 213 Pa., 97; State v. Henderson, 49 S.C. 330; State v. Raice, 24 S. Dak., 111; King v. State, 91 Tenn. 617; People v. Peacock, 5 Utah 237; May v. State, 77 Vt. 330; Baccigalupo v. Com., 33 Grat. (Va.), 807; State v. Beeman,51 Wash. 557; Bales v. State, 3 W. Va. 685; Passo v. State,19 Wyo. 344; Canada Ry. v. McIlroy, 15 U.C.C.P., 116.
In the majority of these States they apply the rule of no new trial on account of testimony that is merely cumulative even to the first application, but our court has adopted the most liberal rule on the first application where diligence is shown, but adheres to the rule on the second or subsequent application. In the case of Spencer v. State, 69 Tex.Crim. Rep., 153 S.W. Rep., 858, this court, in an opinion by the writer, held that where the testimony was about on an equipoise, and the defensive matter was testified to by a brother of the defendant alone, and the testimony really came within the rule as to newly discovered testimony and was cogent, we would grant a new trial, but in thus broadening the rule we went as far as any court has gone, and further we can not go. So under no phase of the law did the court err in overruling the motion for new trial on this ground; and we, to do so, would have to overrule every decision rendered by this court, and the great weight of authority outside this State as shown above.
Appellant also contends that we erred in holding the letters, etc., found in the grip near the body of deceased, admissible. He in his argument says that any number of persons swear to seeing Earl Mabry in Dallas on Saturday, and that a number testify to seeing appellant with him on that occasion. That Earl Mabry was in Dallas on Saturday is proven beyond the shadow of a doubt by positive testimony. But what witness, among the great array of witnesses, testifies that the body of the young man found near the Texas  Pacific bridge murdered was the body of Earl Mabry, the person whom they had seen in Dallas the day before? Not one, so far as we have been able to ascertain by again searching the record, and appellant points us to none. None of the persons who testify to seeing Earl Mabry Saturday who knew him saw the body after death and say it is the same person they saw the day before. This record discloses that the way the officers were led to believe it was the body of Earl Mabry, with the body they found a lady's *Page 154 
card, and they telephoned this lady, and she informed them she had given a card to a young man Friday night, who said his name was Earl Mabry, and that he said his mother lived in Abilene. The nearest to positive testimony is that of a witness who lived at Marshall, who testified he saw the corpse after it was shipped from Dallas to Marshall, and it was the body of Earl Mabry, but that this was the body picked up near the Texas  Pacific bridge is proven only by circumstantial evidence, and if the State had not offered all the proof it did on this issue, we would be met with the contention, and properly so, that appellant was charged with killing one Earl Mabry, and if he did in fact kill the man found near the bridge, it was not proven it was the body of Earl Mabry. We have frequently had this issue presented to us, and at times we have been compelled to sustain it. (Walker v. State, 14 Texas Crim. App., 609, and other cases.) So as the State was compelled to establish that fact, the quantum of proof it should offer is not subject to review, provided a sufficient amount of proof be offered to prove that fact, and the testimony offered was properly admissible to prove that issue. We thought this so well settled we did not deem it necessary to cite but one or two authorities. However, in Kugadt v. State, 38 Tex. Crim. 681, speaking through Judge Hurt, this court held:
"We would further observe, in this connection, that before a person can be convicted of felonious homicide the death of the deceased must be shown to have been caused by the act or agency of such party; and in this State it is enacted by statute that `no person shall be convicted of any grade of homicide unless the body of the deceased or portions of it are found and sufficiently identified to establish the fact of the death of the personcharged to have been killed.' See Penal Code, 1895, art. 654. Now, it will be noted that, while the statute requires that the body of the deceased, or portions thereof which are found, must be sufficiently identified to establish the fact of the death of the person alleged to have been killed, yet there is no attempt to indicate the character of testimony by which the identity of the person is to be established. The statute says that the remains must be sufficiently identified; that is, we take it, the statute requires that the proof be of a legal character. Nowhere is it said that the testimony must be positive. If it be circumstantial, that is all that is necessary if it sufficiently identifies the remains or the portions thereof found as those of the deceased. See Taylor v. State, 35 Tex. 97; Wilson v. State,41 Tex. 320, 43 Tex. 472; Brown v. State, 1 Texas Crim. App., 154; Jackson v. State, 29 Texas Crim. App., 458; State v. Davidson, 30 Vt. 377; McCulloch v. State, 88 Ind. 109; State v. Williams, 52 N.C. 466, reported in 78 Am. Dec., 248, and note 2, at page 253; Campbell v. People (Ill. Sup.), 42 N.E. Rep., 123; State v. Martin (S.C.), 25 S.E. Rep., 113; Webster v. Com., 5 Cush., 386; 1 Bish., Crim. Proc., sec. 1057 et seq.
"The above cases not only show that the body or portions thereof may be identified as that of the deceased by circumstantial evidence, but the *Page 155 
corpus delicti itself may also be proved by this character of testimony. . . . Mr. Greenleaf (volume 3, section 133), on this subject, uses the following language: `But, though it is necessary that the body of the deceased be satisfactorily identified, it is not necessary that this be proved by direct and positive evidence, if the circumstances be such as to leave no reasonable doubt of the fact. Where only mutilated remains have been found, it ought to be clearly and satisfactorily shown that they are the remains of a human being, and of one answering to the sex, age and description of the deceased. The agency of the prisoner in their mutilation, or in producing the appearances found upon them, ought to be established. Identification may also be facilitated by circumstances apparent in and about the remains, such as the apparel, articles found on the person, and the contents of the stomach, connected with proof of the habits of the deceased in respect to his food, or with the circumstances immediately preceding his dissolution."
This has ever been the rule in this State, and not only in this State; in addition to the authorities from other States cited by Judge Hurt, we find that the Encyclopedia of Evidence, vol. 6, p. 925, says: "Where the question in issue is the identity of a dead body it is competent to show the physical characteristics. So also, the similarity of wearing apparel and articles found on or near the remains to those known to have been in the possession of deceased, may be shown. The papers or documents found on the body or in the possession of deceased are competent evidence of identity." Citing State v. Martin, 47 S.C. 67; Thornton v. State, 113 Ala. 43; State v. Dickson, 78 Mo., 438; Bryant's Estate, 176 Pa., 309, and the cases from Texas Reports hereinbefore cited.
Appellant also insists that we erred in holding that the testimony of Amos Clem could he supported. Amos Clem testified to being in Dallas on Saturday evening before the dead body was found on Sunday morning. To prove that this was not true, appellant introduced J.C. Clem, who testified that Amos Clem was not in Dallas that evening, but was at home twelve miles in the country sick in bed. Amos Clem testified that he recognized appellant as the person he saw in Dallas that day and dressed as McCue and whom he saw with two other young men, one of whom had a suit case or grip, and heard McCue saying he was going to the cement plant after a while. This went to disprove appellant's alibi, and placed him with a young man with a grip, and deceased is shown to have been in Dallas that evening with a grip; that he heard McCue say that he was going over to the cement plant after a while, and near to and on the way to this cement plant was where the dead body was found. These were very cogent facts and circumstances, connected with the other evidence, to establish the guilt of appellant. Appellant recognized this, and to break the force of this testimony, he introduced J.C. Clem, who not only testified that Amos Clem was not in Dallas but had him testify that Amos Clem had told him he (Amos) knew nothing about the case, but that he was going to testify. Said all he knew was what his son had hold him, and wanted (J.C. Clem) to get a full *Page 156 
description of Frank McCue, appellant, and what kind of hat he wore, and to find out all he could about him. Appellant also proved that Amos Clem had been indicted and tried for murder; that he was a spiritualist, and claimed to be able to talk to the spirit world. It must also be remembered that Amos Clem was as much of a stranger in Collin County as were the relatives of appellant, whom appellant contends it was error to refuse to permit him to support, and he claims it was error in spite of this attempt to impeach the witness Amos Clem, to permit the State to support him. We will first show that it was no error to permit Amos Clem to be supported by other testimony. Perhaps it is true that if appellant had stopped when he had J.C. Clem testify that Amos Clem was not in Dallas this would be a mere contradiction of witnesses, and in such case supporting testimony would not be admissible. But appellant is not satisfied to stop there and has J.C. Clem to testify that a year or more after the killing of deceased, when on their way to Fort Worth to attend a trial of this case, Amos Clem had told him he knew nothing about the case. This certainly would be a contradictory statement to the statement made on this trial. He would also have Amos Clem manufacturing and fabricating his testimony on this trial some year or more after the alleged offense. Now what are the rules of law when you can support a witness? Mr. Branch in his Criminal Law says, supporting it by the citation of authorities quoted: "Where State's witness is attempted to be impeached by showing that he has made statements with reference to the transaction out of court different from and contradictory to his testimony delivered on the present trial, it is not error to allow the State to support the witness by showing that shortly after the transaction he made statements of the matter similar to his evidence delivered on the trial. Goode v. State, 32 Tex. Crim. 508, 24 S.W. Rep., 102; Stephens v. State, 26 S.W. Rep., 728; Sentell v. State, 34 Tex.Crim. Rep., 30 S.W. Rep., 226; Dicker v. State, 32 S.W. Rep., 541; Kirk v. State,35 Tex. Crim. 224, 32 S.W. Rep., 1045; Duke v. State,35 Tex. Crim. 283, 33 S.W. Rep., 349; Parker v. State, 34 S.W. Rep., 266; Hamilton v. State, 36 Tex.Crim. Rep., 37 S.W. Rep., 431; Johnson v. State, 42 Tex.Crim. Rep., 60 S.W. Rep., 48; Lee v. State, 44 Tex.Crim. Rep., 72 S.W. Rep., 195; Kipper v. State, 45 Tex.Crim. Rep., 77 S.W. Rep., 611; Wallace v. State, 46 Tex.Crim. Rep., 81 S.W. Rep., 966; Rice v. State, 50 Tex.Crim. Rep., 100 S.W. Rep., 771; Pitts v. State, 60 Tex.Crim. Rep., 132 S.W. Rep., 801; Sims v. State, 36 Tex.Crim. Rep., 36 S.W. Rep., 256; Moore v. State, 31 Tex.Crim. Rep., 20 S.W. Rep., 563; Simpson v. State, 46 Tex.Crim. Rep., 81 S.W. Rep., 320." And where the testimony goes to charge the witness with recent fabrication of his testimony, and that the witness testifies from corrupt motives, statements of the witness are admissible in consonance with his testimony on the trial made shortly after the happening of the event in support of his testimony. Williams v. State, 24 Texas Crim. App., 665; Jones v. State, 38 Tex.Crim. Rep.; Jones v. State, 38 Tex. Crim. 119 *Page 157 
; Heith v. State, 44 S.W. Rep., 849; Ballew v. State,42 Tex. Crim. 266; English v. State, 34 Tex.Crim. Rep.; Reddick v. State, 35 Tex.Crim. Rep.; Mitchell v. State,36 Tex. Crim. 278; Romero v. State, 56 Tex.Crim. Rep.. And as the defendant had attempted to prove by J.C. Clem that appellant was a volunteer witness, and was going to swear to manufactured and fabricated testimony; and by the cross-examination of Amos Clem to prove the same facts, and that he was volunteering as a witness in the case, there was no error in permitting Mr. Samuels to say that he furnished Amos Clem's name as a witness, and informed the county attorney of the materiality of his testimony. (Gonzales v. State, 16 Texas Crim. App., 154.)
Appellant after insisting that Amos Clem could not be supported after he had sought thus to impeach him, — that he had made contradictory statements, fabricated his testimony, and volunteered as a witness, and had assaulted his credibility by proving that he had been indicted for murder, that he believed in spiritualism, table rapping, etc., and proved he claimed he could communicate with the spirits of those who have died and gone before, Clem being a stranger in Collin County, yet inconsistently insists that his witnesses, who had testified to an alibi for defendant, could be supported, although the State had not sought to impeach either of them, prove they had been guilty of any crime, or that they had any peculiar personal characteristics, or that they had theretofore made different or other statements than they had made on the trial of this case. And as we have held that it was not error to permit the State to support Clem under the circumstances above recited, are we equally inconsistent as appellant in holding that appellant's witnesses could not be supported? Let's take the allegations of the bill presenting this issue in the strongest light for defendant. It is copied almost in full in the original opinion, but we will group the allegations contained in various parts of the bill: "It was the contention of the State herein, stoutly argued by the State, both in State's testimony and in argument by counsel for the State, that defendant's defense of alibi was false"; and then says, "the State introduced a great number of witnesses for the purpose of contradicting said members of defendant's family, and for the purpose of destroying defendant's alibi, and for the purpose of showing that it was false," and that the county attorney "in his cross-examination of each and all of the hereinbefore named members of defendant's family subjected each and all of them to as thorouqh cross-examinationas he could possibly give"; and counsel for the State "in argument to the jury, stoutly insisted and argued that the alibi of defendant was false, and argued to the jury that even if one of the State's witnesses who swore that defendant was east of the Trinity river and in the City of Dallas proper during any part of the Saturday immediately preceding the Saturday night on which deceased was killed, that the alibi of defendant was false, and not under circumstances to be believed; that the fact that a great number of State's witnesses had positively sworn that on the Saturday, and during different *Page 158 
times on said Saturday, showed that at least some of said witnesses were bound to be telling the truth about having seen the defendant in the City of Dallas proper, and that it was preposterous and impossible that all of said witnesses could be mistaken, or that all of said witnesses were swearing falsely about having seen defendant on that day"; and then it is alleged that the witnesses had resided in Dallas County for more than seventeen years, and had never at any time resided in Collin County, where this case was tried, and were strangers in said county. Then follows an allegation that defendant offered some half dozen witnesses, who also resided in Dallas County, except one who lived in Collin County, who would have testified to the good reputation for truth and veracity of the witnesses named in the bill, to which testimony the State objected on the ground "that there had been no attack made upon the reputation of the witnesses who testified in any way, and no predicate laid to impeach them or either of them," which objection was by the court sustained, to which action of the court defendant excepted on the ground that the witnesses who testified to defendant's alibi were strangers in Collin County, and strangers to every member of the jury; that they were examined thoroughly and rigidly oncross-examination, and defendant was entitled to show that his witnesses were of an unimpeachable character, and the jury thereby enabled to judge of their credibility." We have restated this bill, because it is so much insisted on not only by original counsel for appellant, but also in a supplemental brief filed by Mr. Wenckey, an attorney of Dallas, who married a sister of accused.
Now, what are the allegations? That the witnesses were strangers in Collin County, and were subjected to a thorough and rigid cross-examination; that the State introduced witnesses who testified that appellant was in Dallas proper on that Saturday, and not in Oak Cliff at home as testified to by defendant's witnesses; that the county attorney in his argument insisted that the alibi was false, because it would have been impossible for so many persons who testified to seeing him in Dallas to be mistaken. It is the first time the proposition has been presented that the argument of counsel upon the weight of the testimony adduced after the testimony had closed would furnish grounds upon which to introduce testimony supporting a witness or witnesses whose testimony was criticised by counsel in their argument to the jury. As anyone knows, appellant's able counsel certainly also in their argument insisted that the testimony of an alibi was true, and the testimony of the State's witnesses on this point was untrue and the witnesses mistaken. When testimony pro and con on this issue was introduced, it was done that the jury might determine which was correct, and counsel on each side had the right to comment thereon. In the bill it is not claimed that counsel for the State in his cross-examination or other testimony in any manner reflected on the character or reputation of the witnesses for defendant on this issue, but merely that the State through counsel and by the evidence offered by it sought to prove that the alibi was untrue. The rule of law is that proof of general reputation of witnesses for *Page 159 
truth and veracity is not admissible where no attack has been made on the witness, but there is mere conflict in the testimony offered by the State and the defendant, and this is all there was in this case. Britt v. State, 21 Texas Crim. App., 215; Rushing v. State, 25 Texas Crim. App., 607; McGrath v. State,35 Tex. Crim. 413; Murphy v. State, 51 S.W. Rep., 940; Harris v. State, 45 S.W. Rep., 714; Payne v. State, 40 Tex. Crim. 290; Jacobs v. State, 42 Tex.Crim. Rep.; Zysman v. State, 42 Tex.Crim. Rep.; Hill v. State, 52 Tex. Crim. 241; Bass v. State, 65 S.W. Rep., 919; Rutherford v. State, 67 S.W. Rep., 101. It is true that there has been a slight limitation placed on this general rule in this State where the witness is a stranger in the county where he testifies, and this is where the witness "is assailed on cross-examination byquestions attacking his credibility and tending to bring him intodisrepute before the jury, he may be sustained by proof of his general reputation for truth and veracity." (Phillips v. State, 19 Texas Crim. App., 158; Crook v. State, 27 Texas Crim. App., 198; Harris v. State, 49 Tex.Crim. Rep.; Goode v. State, 57 Tex.Crim. Rep..)
In the Phillips case, supra, it was held that where the witness was a stranger and testified to isolated facts, and the cross-examination to which he was subjected tended strongly todiscredit his statements, he could be supported. But as hereinbefore shown, in this bill there is no allegation that the witnesses or either of them was subjected to a cross-examination which tended to discredit the witness, the only allegation being that county attorney "cross-examined the witness as thoroughly and rigidly as he could," but it is not claimed that questions propounded nor the answers given were such as tended to discredit the witness. And this case is as far as this court has ever gone, but now appellant would have us expand the rule further and hold that if there is a conflict in the witnesses for the State and defendant, and they are strangers, their testimony may be supported. We have searched our reports for a case so holding and we find none. The Encyclopedia of Evidence, vol. 7, p. 229, says: "In Connecticut only, the mere fact that a witness is a stranger in the community warrants the introduction of proof of his reputation for truth and veracity." We can not expand the rule as desired by appellant in the face of all of our own decisions, and the courts of last resort of all the States in the Union except Connecticut. We have read the opinion in the Connecticut case, and it does not appeal to us, for it would open so wide the door that there would be no end to trials. To do so, as in this case, the venue being changed from Dallas to Collin County, every witness offered either by the State or defendant could be supported by proof of reputation, and the trial would become, instead of a trial of whether or not the person on trial was guilty of the crime charged, a trial of which witness had the best reputation for truth and veracity, and the issues really involved wholly lost sight of. Judge Henderson, in Murphy v. State, 40 S.W. Rep., 978, citing the Phillips case, supra, and other cases, speaking for the court, holds: "We do not understand the rule to be, though a party be a stranger in the *Page 160 
county of the trial, that if merely some contradiction is shown between the testimony of the witnesses for defendant and the witnesses for the State, it is permissible to introduce testimony as to the reputation of the witness in the community in which he may have lived. The State did not make an attack on these witnesses on cross-examination tending to bring them into disrepute." Not only is this the rule in this court, but in our Supreme Court it is also said to be the prevailing rule of law of this State in the case of T.  P. Ry. Co. v. Raney, 86 Tex. 363
[86 Tex. 363], wherein it is held:
"The fact that a witness is a stranger or well known will not influence the determination of the right to support his evidence when impeached or attempted to be impeached. Every witness is presumed to be truthful until the contrary is proved. Contrary to all rules on the question, the doctrine invoked in this case would allow a party to make an issue on his own witness' character, and proceed to defend it before it has been assailed.
"In Mobile Railway Company v. Williams, 54 Alabama, 168, supra, speaking upon the question, the court said: `Such conflicts often arise in the course of trials before juries, and must be settled by a careful consideration of the evidence of each witness — the consistency of his testimony, his general demeanor, and the interest or feeling he may have involved. They furnish no ground for admitting evidence as to character; if they did, trials would be indefinitely prolonged, and the real issues on which the jury should pass embarrassed and lost sight of in the consideration of mere collateral matter.'
"This statement is clear and to the point. It puts the matter in its true light, with the evil consequences to flow from such a departure from the well established rules of the law. If plaintiff had the right to sustain himself because he was contradicted, so had the defendant the right, in the same manner, to sustain the character of each witness that plaintiff contradicted. If his being a stranger controls in the matter, then defendant could have introduced evidence as to the character of the witnesses whose depositions it took, and thus the case would have been converted into one of investigation of character, with as many issues as there were witnesses."
In the case of Crook v. State, 27 Texas Crim. App., 198, it was held it was not error to permit the witness to be sustained by proof of general reputation as he was a stranger, and his credibility had been attacked by the defendant by showing or attempting to show that he had made contradictory statements.
In the case of Harris v. State, 49 Tex.Crim. Rep., it was held that a witness who was a stranger could be supported by proof of general reputation, as "many of the questions on his cross-examination went directly to impugn his character, show the falsity of his testimony before the jury, and bring him into disrepute before the jury."
In the Goode case, 57 Tex.Crim. Rep., 123 S.W. Rep., 606, it was held it was permissible to support the witness because "it seems to have been the theory on behalf of appellant's counsel, that the witness *Page 161 
had either killed Tilden Goode or procured it to be done, and in many ways this suggestion in cross-examination is put forward and imputed to the witness in no uncertain language. In addition to this numerous predicates were laid to contradict the witness, and he was attacked in every possible way by interrogation, innuendo, and in almost a direct charge, so as to bring him into disrepute and discredit."
Many other cases could be cited, but these are cited by appellant, and are the only ones cited where the issue of a stranger witness was presented and the testimony admitted, and it is readily seen that the allegations of the bill of exceptions in this case do not bring appellant within the rule announced in these cases, while this court in the case of Payne v. State,40 Tex. Crim. 290, seriously questioned the rule of law as announced in the Phillips case, supra. However, as will herein be noticed, we have taken as a criterion in passing on this case the rule as announced in the Phillips case, and demonstrated that under it appellant was not entitled to have testimony admitted as to general reputation of his witnesses, yet the true rule that has been adopted by this court as evidenced by all the decisions is the one laid down by Mr. Wharton, when the witness is a stranger: "It is further held that such evidence may be admitted on particular discrediting facts being developed against the witness on his cross-examination." No other exception than this has ever been adopted by this court on account of the witness being a stranger, when that issue was before this court, and as herein shown, the same rule prevails in our Supreme Court.
The other question presented in the brief and ably argued is that the court should have sustained the objections to the testimony showing that appellant was a frequenter of saloons, and a visitor at a negro house of prostitution, etc. We do not care to take up these bills separately, but we will discuss the question more or less at length, and herein dispose of all of them. That appellant was a habitue of the saloons was necessarily involved in legitimate facts going to make the case under appellant's plea of not guilty and alibi. Pringle, the self-confessed accomplice, says that on the Saturday that the homicide occurred at night, he met appellant with a young fellow, slender built, who had on a blue checked suit and a white hat with a leather band around it. That this was Earl Mabry, who was killed by them that night. That after meeting them, appellant said, "Let's get a drink," and they all three went in a saloon and took a drink; that they were drinking all the time they were together that day, and drank at four different saloons. That when they all left Fisher's saloon, they went then into the bowling alley, when McCue left them for a while. He testified the grip found by the dead body looked like the grip Mabry had when they were together. That all three got back together and started to the cement plant, and when just across the Texas  Pacific bridge appellant struck Mabry in the back of the head, and then cut his throat, while he, Pringle, stabbed him several times. That appellant had told him that day they would get Mabry's money. *Page 162 
Fawn Simpson testifies that on that Saturday he saw appellant sitting in Joe Harbrecht's saloon at a table drinking, a young man of Mabry's description being with him. Ike Owens testified that he was working in T.H. Morris' saloon on that Saturday, and about 6:30 in the evening appellant, Pringle and deceased, Mabry, came in the saloon together; that they stood around in the saloon and had a few rounds of drinks, and that they left together, and at deceased's suggestion they took another drink. Callie Flowers testified she saw deceased and two boys in "Sam and Ed's" saloon that Saturday evening. All this and other testimony of like character was admissible beyond question on the question of alibi, and placing appellant with deceased. And it shows him to be a frequenter of the saloons and a drinking man. But appellant perhaps would contend that this does not show he was a visitor at Fannie Howard's saloon and negro bawdy house. If this was to be kept out of the record the State could not make its case, for J.F. Stanley not only says he saw appellant in Dallas proper that Saturday evening, but also testifies that he saw the young man whose body was found dead next morning (Sunday) near the bridge, on the sidewalk on Jefferson Street near the courthouse, and appellant, McCue, was then in about six feet of him. He knows the young man he saw near McCue is the same person, for he went out to the dead body Sunday morning, and while there a knife which was introduced in evidence was identified by him as the knife picked up near the dead body. This knife had the name "Bill Best" on it, and the point was broken off. Sis Hamp swears this knife belonged to appellant, for she says she saw him with it Friday night at Fannie Howard's place; that Frank was there buying beer and smoking hop, and broke the point off cleaning the hop bowl the Friday night before the killing. She also testified that a watch found by the body of the deceased was appellant's watch; that about a week before the killing appellant was at Risa Beasley's and Fannie Howard's and had the watch, and she was going to put her picture in the watch and made a scratch on the watch showing appellant where she was going to put her picture in it. Appellant in order to break the force of this testimony showed that Sis Hamp was a negro prostitute, and the house she was at (Risa Beasley) was a negro house of prostitution. Sis Hamp also testified that on the night of the homicide appellant and Pringle came to this negro house of prostitution; that their hands were all bloody; that they washed the blood off their hands; that their clothing was bloody and dirty; that they washed themselves and changed shirts, getting the shirts out of a dresser drawer. That they pulled off their pants, and appellant got a pair of pants that "Charlie" had been wearing and put them on; that Pringle had another suit there. That she had seen appellant at Fannie Howard's place on that Saturday morning and again Saturday night. (This was admissible on alibi.) That the first time appellant and Pringle came to Fannie Howard's that night Pringle, in the presence of appellant, borrowed a dollar from her, saying they were going to the cement plant to play craps, and if he won he would come back and make her drunk. *Page 163 
That later in the night they did come back, and were bloody as hereinbefore stated. That when they came back they had money, and stayed at her house just long enough to wash the blood off, etc., when they all went to Fannie Howard's place, and Risa Beasley was there. That appellant and Pringle went to Fannie Howard's ahead of her, and when she got there appellant and Pringle were in the parlor. That they spent the night there buying beer and smoking hop; that she stayed there with them. Appellant does not question the admissibility of this testimony, but assaults it as incredible in every way conceivable. Gertrude Wilson also testified that appellant was there that Saturday night, for while she did not see him she heard his voice in another room. That she knew him well and recognized his voice, for she had met him frequently. So that evidence, from the State's standpoint, that appellant was on intimate terms with these negro prostitutes, and visited these houses, was inevitable if the State was to make its case, and the admissibility of this testimony can not be questioned. The credit to be given to it is another question, and one for the jury and not for us.
However, appellant may contend that nevertheless testimony that he was seen driving with these negro prostitutes in the buggy with him on Tuesday after the homicide, and when he got out of the buggy he went into Jew Jake's saloon and treated the crowd, should not have been admitted. Evidence was offered by the State that appellant had no money before the homicide, and had been pawning property with Abe Goldstein a short time before the killing to secure money. Sis Hamp testified that when she was at Risa Beasley's and Fannie Howard's place Saturday night (when she says he was bloody) he had money to buy beer and smoke hop and treat. The State's evidence shows that he secured a new suit of clothes Monday after the homicide, and put them on in Goldstein's place of business; that he had money after the homicide to hire a buggy and horse would be admissible on this issue, and that he had two negro prostitutes with him in the buggy at this time would not render the testimony any the less admissible; that when he got out of this buggy he went into Jew Jake's saloon might not be admissible, if that was all that the officers who swear to that fact testified to, but they swear that at this time he invited them to drink, treated the crowd there in Jew Jake's place, rattled money in his pocket besides the money he threw on the counter. This took place Tuesday night after the homicide on Saturday night, and was admissible as a circumstance showing that he had money after the homicide, as was the fact he secured a new suit of clothes on Monday after the homicide. It is true there is testimony in the record explaining where he got the new suit of clothes, but none where he got this money he was spending. Again it is insisted that if all this was admissible, then certainly it was not permissible to prove that he was arrested on Thursday, and when he was arrested he was coming out of an alley between Fannie Howard's and Risa Beasley's places, negro houses of prostitution. Appellant emphasizes the fact that this testimony was calculated to prejudice the jury against him. As hereinbefore shown there was ample legitimate evidence *Page 164 
showing that he visited these places and evidence that was absolutely necessary to be introduced by the State, if it was to corroborate Pringle in his testimony that appellant killed Mabry. One of the strongest corroborative facts in the record is that the knife found by the dead body was the knife of appellant, and the witness who identifies the knife as belonging to appellant does so by the point being broken, and that she saw him break it in cleaning a "hop bowl" at Fannie Howard's place the night before the killing. Appellant seeks to show the watch found by the dead body was not his watch, but nowhere in the record is there any evidence tending to show that this was not his knife. That the State would rely on this circumstance for corroborative testimony, was emphasized by the county attorney calling one of appellant's counsel and identifying the knife as the knife Sis Hamp had identified on a former trial of the case, she being dead at the time of this trial. But was the testimony of these officers that when they arrested him he was coming from this place inadmissible for any purpose? As shown in the original opinion, Gertrude Wilson had testified while she did not see appellant at Risa Beasley's place between ten and eleven o'clock the night of the homicide, yet she heard him talking and recognized his voice — heard him talking upstairs. That she had met him at these places frequently and knew his voice. That this testimony was admissible on his plea of alibi none can question; that it was admissible in support of Sis Hamp's testimony, who said appellant was there at this house washing the blood off his hands, can not be questioned, and as this testimony was admissible under all the rules of law, and when appellant sought to impair the credit of these witnesses by showing they were negro prostitutes, inmates of negro houses of prostitution, and impeach them otherwise, when this witness Gertrude Wilson testified to knowing appellant's voice, as she had seen him frequently at this place, testimony that he was frequently at these places would be admissible as corroborative of this testimony, and for this reason was able to recognize his voice.
These are the objections urged to the admissibility of the testimony in the argument on the motion for a new trial. As the verdict was for the life imprisonment of a young man, and the contention that we had erred in the original opinion is so ably and insistently urged in the motion for rehearing, caused us to again thoroughly re-read, re-examine and endeavor to digest this voluminous record, as well as argument of counsel. After doing so we are more thoroughly convinced there was no error committed in the rejection or admission of any of the testimony. It is unfortunate for the young man that the testimony tending to show his guilt would necessarily show his presence at these negro houses of prostitution, but the fact the life we lead will necessarily have a bearing in every walk of life has been too often demonstrated to need discussion. Of course, that he had visited these places could not be shown as independent facts to prejudice his case, but when his visits to these places is necessarily entwined in and around the circumstances which the State legitimately offers as evidence tending to show his guilt, *Page 165 
that these circumstances necessarily disclose his visits to these places does not render the testimony inadmissible because some feature of it might have a prejudicial effect.
And having come to the conclusion that no testimony was improperly admitted or excluded, we have again read the charge, and appellant's criticisms thereof contained in his sixteenth bill of exception, and in his motion for a new trial. The motion alone embraces fifty-nine pages of typewritten matter. There was no issue of any degree of murder other than murder in the first degree suggested by the testimony, and the court submitted only that degree, and of this appellant does not complain. His defense was an alibi, together with a plea of not guilty. The court fully and fairly submitted the issue of alibi in consonance with all of our decisions. McCoy v. State, 56 Tex.Crim. Rep.; Hines v. State, 40 Tex.Crim. Rep.; Caldwell v. State, 28 Texas Crim. App., 566; Harris v. State, 31 Tex.Crim. Rep.; Stevens v. State, 42 Tex.Crim. Rep.; Wigfall v. State, 57 Tex. Crim. 639, 124 S.W. Rep., 649; O'Hara v. State, 57 Tex. Crim. 577, 124 S.W. Rep., 95; Morrow v. State, 56 Tex. Crim. 519; Crowell v. State, 56 Tex.Crim. Rep.; Mass. v. State, 128 S.W. Rep., 394; Williams v. State, 54 Tex. Crim. 30; Gallaher v. State, 59 Tex.Crim. Rep., 28 Texas Crim. App., 247; Walker v. State, 6 Texas Crim. App., 576.
Pringle testifies positively that appellant struck deceased in the back of the head with an iron bar, and then cut his throat, showing that he himself also stabbed deceased in the breast. This made Pringle an accomplice, and the court so instructed the jury, and in language frequently approved by this court, submitted the issue of his corroboration. Brown v. State, 57 Tex. Crim. 570; King v. State, 57 Tex.Crim. Rep.; Herron v. State,53 Tex. Crim. 147; Mizell v. State, 59 Tex.Crim. Rep., 128 S.W. Rep., 127; Chandler v. State, 60 Tex.Crim. Rep., 131 S.W. Rep., 603.
These issues being correctly submitted to the jury, the court instructed the jury that they must believe from the evidence beyond a reasonable doubt that appellant either alone or with the assistance of another, with express malice aforethought, with a sedate and deliberate mind and formed design to kill, did unlawfully kill Earl Mabry, or they would acquit, giving the usual and customary charge on presumption of innocence and reasonable doubt. Such criticisms, that there was no evidence that he acted alone, etc., are hypercritical under the evidence on this trial. Our code provides that if there be errors in the charge of the court, yet if such errors were not calculated to injure the rights of appellant, the judgment shall not be reversed. While the charge in this case may be subject to some verbal criticisms, yet when read as a whole, it fairly, succinctly and correctly presents the law as applicable to the evidence adduced on this trial, and the criticisms present no ground for reversal of the case. Nor was there any error in refusing to give either of the three special charges requested, the first requesting the court to instruct the jury not to consider the testimony of Ike Owens *Page 166 
This court has held that when the witness is dead his testimony given at a former trial may be reproduced. The second and third requested the court to instruct the jury not to consider the letters and check-book found on deceased for any purpose. We have held herein they were admissible on the issue of the identity of deceased, and the court did not err in refusing to give the charges as requested. While it would have been proper to limit this testimony to the issue of identity, yet the failure to do so in the absence of any requested instructions to so limit it presents no reversible error.
As hereinbefore stated, we have read and re-read this record, and as thoroughly digested it as we could, for there can be no doubt that appellant's counsel believe most firmly that their client is not guilty of the offense charged, and have endeavored to impress that fact on our minds, yet we think on mature deliberation they will be compelled to conclude that under the evidence in this case that this was a question for the jury, and for us to disturb the verdict on that ground under the evidence in this case we would be transcending our authority and usurping the functions given by law to the jury, and the motion for rehearing is, therefore, overruled.
Overruled.